December 02, 2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Claims 1, 3-9, 11, 13 and 15-20 were amended by the Applicant
Claims 2, 10 and 14 were cancelled by the Applicant
Claims 1, 3-9, 11-13 and 15-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1, 3-9, 11-13 and 15-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 3-9 and 11-12): 
“A compute device comprising: at least one memory; and processor circuitry to: obtain a request for an operation to be performed at an edge location;”, and “in response to a determination that the first batch is to be dispatched, assign the first batch to”  is disclosed in cited prior art by Malladi;
“a cloudlet” is disclosed in cited prior art by Douglas;
“generate, as a function of a parameter of the obtained request, a first batch that the obtained request is to be assigned to, wherein the first batch includes a one or more requests for operations to be performed at an edge location;” and “determine whether to dispatch the first batch, the determination based on whether a number of requests in the first batch satisfies a reference number of requests that can be processed” is disclosed in cited prior art by Busayarat;
by an amount of resources included in a cloudlet at an edge location, the cloudlet to include other resources reserved for requests that are not in the first batch; is disclosed in cited prior art by Fee. However neither Fee, Busayarat, Douglas, Malladi nor Guan show dispatching in a burst by an amount of resources included in a cloudlet at an edge location;
in response to a determination that the first batch is to not be dispatched, generate, as a function of a parameter of the obtained request, a second batch to which the obtained request is to be assigned” is disclosed in cited prior art by Guan;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 13 (and its dependent claims 15-18) and Independent claim 19 (and its dependent claim 20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RANJAN . PANT
Examiner
Art Unit 2458
/RP/

                                                                                                                                                                                                     
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458